DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/924,343.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 13-14 & 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 3, 14 & 16, the phrase “the reinforcing member being configured to surround at least two edges of the inner case or the outer case” appears to be mis-descriptive of the inventive embodiments since it is unclear how the reinforcing member (230, 330) surrounds two edges of either the inner (110) or outer (120) cases.  In Claims 4 & 17, the phrase “the reinforcing member is configured to be provided to cross the corner between the two edges” is unclear and confusing as presently set forth since the disclosure as originally filed does not account / address such a capacity and as such, the metes and bounds of patent protection being sought is unascertainable; additionally, the phrase “the corner” does not have a proper antecedent basis.  In Claims 6 & 19, the phrase “the reinforcing member is configured to have a band shape or a ring shape” is unclear and confusing as presently set forth since the disclosure as originally filed does not account / address such a capacity and as such, the metes and bounds of patent protection being sought is unascertainable.  In Claim 13, the phrase “supporting portions and being configured to occupy a smaller height of the vacuum space” is confusing as presently set forth since the disclosure is silent as to a height of a structure relative to the vacuum space.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf et al., [US 2002/0041134] in view of Amari et al., [US 2004/0253395].  Wolf teaches of a refrigerator (10) comprising: an inner case (15) that defines a storage space (14); an outer case (16) with an inside surface that is spaced a 5predetermined distance from an outside surface of the inner case to encompass the inner case (fig. 1); a vacuum space (vacuum-tight) that is located between the inner case and the outer case (fig. 2), and that is configured to be sealed to maintain a vacuum state for heat insulating (18, 19) between the inner case and the 10outer case; and a blocking member (20) that is configured to perform a sealing function (fig. 2), the blocking member being arranged at a front of the 15vacuum space and being configured to block the vacuum space (shown), the blocking member including: a first portion (right side portion – fig. 2) that is configured to connect with the inner case; a second portion (left (left side portion – fig. 2) that is configured to connect 20with the outer case; and a third portion (majority of the central horizontal portion) that is located between the first portion and the second portion (shown); wherein the first portion is configured to make surface contact with an outside surface of a front edge of the inner case (shown along the upper right interior corner), and the second portion is configured to make surface contact with an outside surface of a front edge of the outer case (shown along the upper left interior corner).  Wolf teaches applicant’s basic inventive claimed refrigerator as outlined {mapped} above, but does not show a getter associated with the vacuum space.  As to this aspect, Amari is cited as an evidence reference for the known use of a refrigerator wall [0078] having inner and outer cases (1, 2) with a getter (7) provided within a vacuum space (V) for collecting gas as is conventional in the art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf so as to include a getter within the vacuum space because this known arrangement would help to absorb and eliminate vapor or various unwanted gas components of the gas contained within the space, as a result of the foaming process.  Regarding Claim 2, as modified, the third portion is configured to have an arch shape (such as the sloped shape defined by (44’s) of (43) for instance) that distributes a pressure caused by a pressure gradient, and that is configured to provide a longer heat path.  Regarding Claim 3, as modified, the refrigerator further including a reinforcing member (17), the reinforcing member being configured to surround at least two edges of the inner case or the outer case – in as much as applicant encompasses the claimed feature.  Regarding Claim 4, as modified, the reinforcing member is configured to be provided to cross a corner between the two edges (fig. 2 – in as much as applicant’s depiction encompasses the claimed feature).  Regarding Claim 5, as modified, the reinforcing 20member is configured to be provided adjacent four edges of the inner case or the outer case (fig. 2).  Regarding Claim 6, as modified, the reinforcing member is configured to have a band shape (U-shaped band for instance).  Regarding Claim 7, as modified, the reinforcing 5member is configured to make contact with at least one of the first portion of the blocking member and the second portion of the blocking member (shown – fig. 2).  Regarding Claim 8, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  As to newly claimed features, Wolf as modified by Amari further discloses the use of plural reinforcing ribs (viewed as a portion of the numerous (3’s) for instance), each of the plurality of reinforcing ribs being configured to project from the outside surface of the inner case, or each of the plurality of 10reinforcing ribs being configured to project from the inside surface of the outer case (shown in fig. 1 of Amari).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wolf so as to include plural reinforcing ribs as taught by Amari because this arrangement would enhance the structural stability of the combined inner and outer cases thereby serving as a reinforcement means while the vacuum space is subjected to depressurization thereby maintaining the gap between the cases.  Regarding Claim 9, as modified, the plural reinforcing ribs are configured to be spaced apart 15from the front edges of the inner case and the outer case (shown in Amari).  Regarding Claim 10, as modified, the plural reinforcing ribs are configured to extend in a longitudinal direction from a front to a rear of the refrigerator 20along the outside surface of the inner case, or are configured to extend in a longitudinal direction from a front to a rear of the refrigerator along the inside surface of the outer case (depends upon viewed orientation and the section of the housing (13) being defined).  Regarding Claim 11, as modified, the plural reinforcing ribs are configured to avoid contact with the blocking member, and are configured to reinforce the strength of the outer case or the inner case caused by a 5distortion resulting from an external impact, or a deformation at a time of an evacuation of the vacuum space – as readily apparent.  Regarding Claim 12, as modified, the refrigerator further including a plurality of supporting portions (viewed as a different portion of the numerous (3’s) for instance), each of the plurality of 10supporting portions being configured to maintain a gap between the inner case and the outer case (note Amair for example).  Regarding Claim 13, as modified, each of the plurality of reinforcing ribs are configured to extend to cross 15at a corner of the inner case or the outer case (in as much as applicant depicts the claimed feature), each of the plurality of reinforcing ribs being spaced apart from each of the plurality of supporting portions and being configured to occupy a smaller height of the vacuum space (relatively speaking as best understood), and wherein the reinforcing member is configured to be spaced apart from each of the 20plurality of supporting portions.  Regarding Claim 14, as modified, the refrigerator further includes a reinforcing member (17) that is configured to surround at least two edges of the inner case or the outer case – in as much as applicant encompasses the claimed feature, wherein each of the plurality of reinforcing ribs are configured to be separate from the reinforcing member.  Regarding Claim 15, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  As to newly claimed features, Wolf as modified by Amari further discloses the use of a reinforcing member (17) that is configured to reinforce the strength of the outer case or the inner case, wherein the 5reinforcing member is configured to avoid contact with the third portion of the blocking member (such as when the third portion is defined as the central horizontal portion bounded between (25) and (33) for instance.  Regarding Claim 16, as modified, the inner case and the outer case are configured to have four front edges (viewed as the inner and outer edges respectively of each case), and the 10reinforcing member is configured to surround at least two of the four edges – in as much as applicant depicts the claimed arrangement.  Regarding Claim 17, as modified, the reinforcing member is configured to be provided to cross a corner between 15the two edges (fig. 2 – in as much as applicant’s depiction encompasses the claimed feature).  Regarding Claim 18, as modified, the reinforcing member is configured to be provided adjacent the four edges (fig. 2).  Regarding Claim 19, as modified, the reinforcing member is configured to have a band shape (U-shaped band for instance).  Regarding Claim 20, as modified, the reinforcing member is configured to make contact with at least one of the first portion of the blocking member and the second portion of the blocking member (shown – fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,015,861.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed features of the instant application are represented within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,465,974.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed features of the instant application are represented within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,161,670.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed features of the instant application are represented within the patented claims.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,170,046 in view of Amari et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed features of the instant application, except for the inclusion of a getter, are represented within the patented claims of the `046 patent.  US 9,170,046 includes all the claimed subject matter, minus a getter within the vacuum space.  As to this feature, Amari is cited as an evidence reference for the known use of a refrigerator wall [0078] having inner and outer cases (1, 2) with a getter (7) provided within a vacuum space (V) for collecting gas as is conventional in the art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the `046 patent so as to include a getter within the vacuum space because this known arrangement would help to absorb and eliminate vapor or various unwanted gas components of the gas contained within the space, as a result of the foaming process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing an example of a heat insulating wall of a refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOH
August 5, 2022

/James O Hansen/Primary Examiner, Art Unit 3637